Citation Nr: 9918723	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  95-35 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right eye disability, 
including defective vision and myopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1994.

This appeal arises from a rating decision of May 1995 from 
the St. Petersburg, Florida, Regional Office (RO).  The 
veteran perfected an appeal to this decision and in a 
February 1998 decision, the Board of Veterans' Appeals 
(Board) remanded his claim to the RO for clarification as to 
the issue being appealed.  Since the veteran is currently 
service connected for a left eye disability and he indicated 
that he is seeking service connection for an eye disability 
beyond that which is already service connected, the Board 
construes this as a claim for service connection for a right 
eye disability.  The case is again before the Board for 
consideration.


FINDINGS OF FACT

1.  There is no evidence of a right eye injury or disease 
during service.

2.  The veteran had a refractive error of the right eye 
during and subsequent to service.


CONCLUSION OF LAW

The claim for service connection for a right eye disability 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 4.7 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be resolved is whether the 
veteran's claim is well-grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (now U.S. Court of Appeals 
for Veterans Claims) (Court) has held that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) does 
not arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (1998).  Refractive error of the eyes is 
not a disease or injury.  38 C.F.R. § 3.303(c) (1998).  
Service connection may also be granted when all of the 
evidence demonstrates that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Refractive error of the eye is not a disease or injury for 
disability compensation purposes.  38 C.F.R. § 4.9 (1998).

The service medical records show assessments of right eye 
defective vision, defective visual acuity, myopia, or 
compound myopic astigmatism.  However, these are refractive 
errors of the eyes and thus not diseases or injuries.  
38 C.F.R. § 3.303(c) (1998).  The service medical records do 
not show any disease or injury of the right eye during 
service.  Therefore, there is no evidence of disease or 
injury of the right eye during service.  38 C.F.R. § 3.303 
(1998).

An October 1996 VA examination report shows that the right 
eye uncorrected far visual acuity was 20/400 corrected to 
20/20.  There were no abnormalities of the right eye noted.  
Since the veteran only has a refractive error of the right 
eye, he does not currently have a right eye disability since 
refractive errors are not diseases or injuries.  38 C.F.R. 
§§ 3.303(c), 4.9 (1998).  In the absence of proof of a 
present disability, there is no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  

The veteran claims that he has a right eye disability that is 
related to service.  However, there is no evidence of a 
disease or injury of the right eye during or subsequent to 
service.  The refractive error that is shown in the service 
medical records and the post service medical records is not a 
disease or injury.  The veteran's assertion is not probative 
since as a lay person, he is not competent to render an 
opinion as to medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91 (1993).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent medical evidence which 
shows a right eye disease or injury during service.  There is 
also no competent medical evidence of a present disability of 
the right eye.  Accordingly, the claim is not well grounded.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober, 126 
F.3d 1464 (Fed.Cir. 1997).  

Based on the foregoing, the veteran's claim for service 
connection for a right eye disability, including defective 
vision and myopia, is denied as being not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Service connection for a right eye disability, including 
defective vision and myopia, is denied.

		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

